Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of the Claims
The amendment dated 11/19/2019 is acknowledged.  Claims 1-2, 5-6, 8 and 12-26 are pending.  Claims 12-14 and 18-26 are withdrawn from consideration.  Claims 1-2, 5-6 and 8 are under examination.


Election/Restrictions 
Applicant’s election of Group 1 in the reply filed on 12/31/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims 12-14 and 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Claims 1-2, 5-6 and 8 of group 1 were elected in the reply filed on 12/31/2020.   Applicant elects the following species: Claim 1: Antigen 85B and Lipoprotein IpqH; Claim 6: SEQ ID NO:4.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification 
The specification is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 16 first and last Para. and page 24 first Para.0. Applicant is required to delete 



Claim Objections 

Claims 2, 5-6 and 8 are objected to for the following informalities:

Claims 2, 5-6 and 8 are objected to as being dependent upon a rejected base claim. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9642903B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive in scope and species with one another.
The claims are directed to a multi-peptide vaccine comprising a signal peptide domain of at least two target tuberculosis proteins selected from Antigen 85B, Lipoprotein IpqH, hypothetical protein Rv0476/MTO4941 precursor, and hypothetical protein Rv1334/MT1376 precursor.
	The patented claim is directed to the following: 
1. An immunogenic composition, comprising: 
a recombinant polypeptide comprising at least two peptides, wherein the at least two peptides comprise a first peptide consisting of the amino acid sequence of SEQ ID NO: 12, and one or more additional peptides of no longer than 40 amino acids comprising the amino acid sequence selected from the group consisting of SEQ ID NOs: 2, SEQ ID NO: 4 and SEQ ID NO: 9; and optionally at least one adjuvant.
	The claims differ in that the patented claim comprises a defined amino acid sequence and the instant claim comprises two of the listed proteins; however, SEQ ID NOs. 2, 4 and 12 correspond to the SEQ ID NOs of the patented claims, thus, the claims are not patentably distinct in that the same sequences of a multi-peptide immunogenic composition are encompassed by both the claims.  Accordingly, there is no patentable difference between the claimed composition and the copending composition. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571) 270-3546.  The examiner can normally be reached on M-Th 7:00 am – 5:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648